Order filed December 15, 2011.




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00870-CV
                                   ____________

                          AGNES BROWNLOW, Appellant

                                           V.

                         PATRICIA MARTINEZ, Appellee


                  On Appeal from County Civil Court at Law No. 1
                               Harris County, Texas
                         Trial Court Cause No. 1000585


                                      ORDER

       Appellant's brief was due November 21, 2011. No brief or motion for extension of
time has been filed.
       Unless appellant submits her brief, and a motion reasonably explaining why the
brief was late, to the Clerk of this Court on or before January 17, 2012, the Court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                        PER CURIAM